[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                             ________________________                         FILED
                                                                    U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                    No. 06-11653                         December 7, 2006
                              ________________________                 THOMAS K. KAHN
                                                                             CLERK
                     D. C. Docket No. 05-00969 CV-ORL-31-JGG

FIRST CLASS COACH AND EQUIPMENT, INC.,
A Florida corporation,
                                                                          Plaintiff-Appellant,

                                            versus

THOMAS BUILT BUSES, INC.,
A North Carolina corporation,
DAIMLER CHRYSLER A.G.,
A German based corporation,

                                                                      Defendants-Appellees.
                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                           _________________________

                                    (December 7, 2006)

Before ANDERSON and BARKETT, Circuit Judges, and GOLDBERG,* Judge.

PER CURIAM:

___________________
         *Honorable Richard W. Goldberg, Judge, United States Court of International Trade,
sitting by designation.
      After oral argument and careful consideration, we conclude that the

judgment of the district court is due to be affirmed. We agree with the district

court that the relevant provision of the Florida Motor Vehicle Licensing Act is not

applicable to the buses involved here; we agree that deference is due to the agency

decision to the same effect. We also agree that plaintiff’s common law claims are

barred by the release. Because plaintiff has not made a claim that the defendant has

breached the territorial or other provisions of the 2003 agreement, and because

plaintiff’s claims all arise out of, or are in connection with, alleged violations of

previous agreements, we conclude that the claims are barred by the release.

Finally, because plaintiff has made no persuasive argument that the release is

unconscionable, we also agree with the district court’s rejection of that claim.

      AFFIRMED.




                                           2